DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 3/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been amended.
Claim 1-9  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002-0011]) that there is a need to provide the optimal prescription for pollinosis. So a need exists to organize these human interactions by searching for optimal prescriptions using the steps of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc.  Applicant’s computer readable medium searches for optimal prescriptions and is therefore a mental process and a certain method of organizing the human activities. 
Rejection 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 4 and 5 is/are directed to the abstract idea of “searching for optimal prescriptions,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-9 recite an abstract idea.
Claim(s) 1, 4, and 5 is/are directed to the abstract idea of “searching for optimal prescriptions,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-9 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, computer readable medium for performing the steps of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc., that is “searching for optimal prescriptions,” etc. The limitation of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-9 recite an abstract idea. 
The claim(s) recite(s) in part, computer readable medium for performing the steps of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc., that is “searching for optimal prescriptions,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-9 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. networks, electronic devices, hard disks, displays (Applicant’s Specification [0047]-[0048]), etc.) to perform steps of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claims 1-9 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. networks, electronic devices, hard disks, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. networks, electronic devices, hard disks, displays, etc.). At paragraph(s) [0047]-[0048], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “networks, electronic devices, hard disks, displays,” etc. to perform the functions of “inputting symptoms, searching associations between allergy symptoms and prescriptions, associating prescription symptoms with taken prescriptions, inputting improved symptoms, searching for new prescriptions, displaying search results,” etc. The recited “networks, electronic devices, hard disks, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-9 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-3, 6-7 and 8-9 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 6-7 and 8-9 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-3, 6-7 and 8-9 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-3, 6-7 and 8-9 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 4, and 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Mayaud  (US 2010/0161353).

CLAIM    
As per claim , Mayaud discloses:
a non-transitory computer-readable recording medium storing an allergy prescription search program which causes a computer to execute: 
an input step of inputting an actual symptom of an allergy (Mayaud, Figure 19 52 Allergy, [0229] Mary Harrington’s allergy information is preferably an adjunct to her patient record and is downloaded);  5
a search step of referring to three or more levels of first degree of associations between each symptom of an allergy and a prescription for the symptom stored in a database to search for one or more prescriptions based on the symptom input in the input step (Mayaud, [0229] allergy review); 
a second degree of association obtaining step of obtaining three or more 10levels of second degree of associations of a previously taken prescription found by the search in the search step and each improved symptom of a patient who has taken the prescription with a new prescription (Mayaud, [0229] suggestions for more appropriate alternative therapies); 
an improved symptom input step of inputting an improved symptom of the patient who has actually taken the previously taken prescription (Mayaud, Figure 19 52 Allergy, [0229] Mary Harrington’s allergy information is preferably an adjunct to her patient record and is downloaded); 
a display step of controlling a display to display a result of the search for the one or more new prescriptions (Mayaud, Figure 2, Figure 3 , [0050] FIG. 2 is a patient selection screen;, [0051] FIG 3. Shows a prescription creation screen, [0139] search box 34, [0153] prescription history zone 43).  15a new prescription search step of referring to the second degree of associations obtained in the second degree of association obtaining step to search for one or more new prescriptions based on the improved symptom input in the improved symptom input step and the previously taken prescription (Mayaud, [0250] alternative drugs may be ranked, [0276] the system can also offer alternative drugs, [0277] alternative drug selection menu 130).


CLAIM 2    
As per claim 2, Mayaud discloses the computer readable medium of claim  and further discloses the limitations of:
comprising an updating step of reflecting a relation between the previously taken prescription and each of the improved symptoms of the patient who has taken the prescription, and the new prescription, to the second degree of association to update 25the second degree of association when the updating step obtains the relation (Mayaud, Figure 19 52 Allergy, [0229] Mary Harrington’s allergy information is preferably an adjunct to her patient record and is downloaded).


CLAIMS 4-6 and 8 
As per claims 4-6 and 8, claims 4-6 and 8 are directed to a computer readable medium. Claims 4-6 and 8 recite the same or similar limitations as those addressed above for claims 1-2. Claims 4-6 and 8 are therefore rejected for the same reasons set forth above for claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayaud (US 2010/0161353), in view of Hicks (US 2007/0226009).

CLAIM 3  
As per claim 3, Mayaud discloses the non-transitory computer-readable recording of claim 2. 

Mayaud fails to expressly disclose:
wherein the updating step executes the reflection to the second degree of 30association constituted by a neural network to update the second degree of association through utilization of an artificial intelligence.


However, Hicks teaches:
wherein the updating step executes the reflection to the second degree of 30association constituted by a neural network to update the second degree of association through utilization of an artificial intelligence (Hicks, [0063] neural networks).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “wherein the updating step executes the reflection to the second degree of 30association constituted by a neural network to update the second degree of association through utilization of an artificial intelligence,” etc. as taught by Hicks within the computer readable medium taught by the Mayaud with the motivation of providing alternative prescriptions (Hicks, [0003]).

CLAIMS 7 and 9 
As per claims 7 and 9, claims 7 and 9 are directed to a computer readable medium. Claims 7 and 9 recite the same or similar limitations as those addressed above for claims 3. Claims 7 and 9 are therefore rejected for the same reasons set forth above for claims 3.

Response to Arguments
Applicant’s arguments filed 3/28/2022 with respect to claims 1-9 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/28/2022.
Applicant’s arguments filed 3/28/2022 with respect to claims 1-9 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 3/28/2022.
Applicant’s arguments filed on 3/28/2022 with respect to claims 1-9 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Mayaud and Hicks do not anticipate/render obvious the present invention because Mayaud and Hicks do not disclose “a display step of controlling a display to display a result of the search for the one or more new prescriptions,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
102/103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1-9 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Mayaud and Hicks to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “networks, electronic devices, hard disks, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “networks, electronic devices, hard disks, displays” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive. Improvements
Despite recitation of networks, electronic devices, hard disks, displays, Applicant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as configuring and searching databases for optimal prescriptions, high accuracy searches, automated perforce, etc. The networks, electronic devices, hard disks, displays recited in Applicant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Applicant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Applicant’s argument is not persuasive.
Applicant claims the improvement of “configuring and searching databases for optimal prescriptions, high accuracy searches, automated perforce,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Applicant’s argument is not persuasive.
Step 2A, Prong 2, Abstract Idea Cannot Supply the Inventive Concept
Applicant’s reliance on “configuring and searching databases for optimal prescriptions, high accuracy searches, automated perforce,” etc. is misplaced because “the abstract idea itself cannot supply the invention concept, no matter how groundbreaking the advance” (Trading Technologies International, Inc. v IBG LLC). Thus, the claims do not integrate the recited abstract idea into a practical application. Accordingly, Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626